EXHIBIT 10.2

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

     FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “First Amendment”) dated
as of August 31, 2007, by and among INCENTRA SOLUTIONS, INC., a Nevada
corporation (“Purchaser”) and THOMAS G. KUNIGONIS, JR., ("Shareholder").

RECITALS

     Purchaser and Shareholder are parties to that certain Stock Purchase
Agreement dated August 31, 2007 (the “Purchase Agreement”). Capitalized terms
not defined herein shall have the meaning set forth in the Purchase Agreement.

     WHEREAS, the parties desire to amend the Purchase Agreement on the terms
and conditions set forth herein;

     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:

     1. Waiver of Covenants and Closing Conditions. Purchaser acknowledges and
accepts that as of Closing, notwithstanding the certificates of Shareholder and
of the Chief Financial Officer and Chief Operating Officer of the Company to be
delivered at Closing, the Company will not have obtained consents from third
parties required under the terms of agreements entered into between the Company
and such third parties, (collectively, the “Third Party Consents”). Purchaser
hereby waives, as of the date hereof and as of Closing, the conditions and
covenants set forth in the Purchase Agreement to the extent such conditions or
covenants are breached or not fulfilled as a result of the failure of the
Company to obtain the Third Party Consents as of Closing, including without
limitation the conditions to Closing set forth in subsection (l) of Section 6.2
of the Purchase Agreement (but such waiver to apply only to the extent the
failure or breach of such Closing conditions and related covenants arise from
the failure to obtain the Third Party Consents).

     2. Scope of Amendment. Any provision of the Purchase Agreement inconsistent
with the terms of this First Amendment is hereby amended. Except as amended
hereby, the Purchase Agreement remains unamended and in full force and effect.

[Signature Page Follows]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Purchaser and Shareholder have caused this Agreement to
be signed as of the date first written above.

  INCENTRA SOLUTIONS, INC.                     By:       Name: Thomas P. Sweeney
III     Title: Chief Executive Officer                     SHAREHOLDER          
          Thomas G. Kunigonis, Jr.  

 

--------------------------------------------------------------------------------